Citation Nr: 1124577	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-38 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied entitlement to service connection for severe brain dysfunction.

The Veteran testified before the undersigned at a September 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

VA outpatient treatment notes dated in March 2007 reveal that the Veteran reported that he experienced little interest or pleasure in doing things and that a depression screen was positive.  Also, he testified during the September 2009 hearing that he experienced symptoms such as difficulty sleeping and impaired attention.  Thus, there is competent evidence of a current brain/psychiatric disability.

The Veteran contends that his current brain/psychiatric problems are related to in-service exposure to ionizing radiation.  He has reported that he was exposed to radiation in service while serving aboard a nuclear submarine, during which time he was required to work in the vicinity of the nuclear reactor core.  He reportedly began to experience symptoms associated with radiation sickness during that time, such as abdominal pain, bloody stools, and impaired attention span.  

A "Record of Occupational Exposure to Ionizing Radiation" form (DD Form 1141) confirms that the Veteran was exposed to varying amounts of ionizing radiation from June 1979 to July 1981.  Service treatment and personnel records also reflect that he was treated for symptoms such as diarrhea and constipation in service and that he began to exhibit poor performance and erratic behavior.  He reported a history of gastrointestinal problems, depression or excessive worry, and nervous trouble on a January 1981 report of medical history for purposes of an occupational exposure to ionizing radiation examination.  Furthermore, a June 1981 service treatment record reveals that he requested to be seen by a psychiatrist.

During the September 2009 hearing, the Veteran testified that symptoms such as attention span problems have persisted ever since service and have resulted in difficulty maintaining employment since that time.

In sum, there is competent evidence of a current brain/psychiatric disability, in-service psychiatric and behavioral problems and exposure to ionizing radiation, and evidence as to continuity of symptomatology indicating that the Veteran's brain/psychiatric problems may be related to service.  An examination is needed to determine whether the Veteran has a current brain/psychiatric disability and to obtain a medical opinion as to the etiology of any such disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R.
§ 3.159(c)(4).  

During the September 2009 hearing, the Veteran testified that he was scheduled for a CAT scan at the John Cochran Division of the VA Medical Center in St. Louis, Missouri (VAMC St. Louis) during the week following the hearing.  The Veteran requested that the record be held open for an additional 60 days in order for him to submit these records.  The most recent records from the VAMC St. Louis in the claims file are dated in March 2007.  Therefore, it appears that there may be more recent, relevant  VA treatment records that have not yet been obtained by VA.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In September 2007, the Veteran submitted a signed "Authorization and Consent to Release Information" form (VA Form 21-4142) indicating that he received treatment from Dr. Schimelfenig in Phoenix, Arizona.  Furthermore, he submitted records pertaining to treatment for a head injury and cognitive/psychiatric symptomatology from St. Joseph's Hospital and Medical Center (St. Joseph's) in Phoenix, Arizona.  Although the Veteran submitted some records from St. Joseph's, there is no indication that VA has made any efforts to obtain complete treatment records from these medical providers.  As any treatment records from Dr. Schimelfenig and St. Joseph's may be relevant, a remand is necessary to attempt to obtain any additional records from these treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all treatment records for brain and psychiatric disabilities from VAMC St. Louis from March 2007 to the present.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification should be documented in the claims file.

2.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records for brain and psychiatric disabilities from Dr. Schimelfenig in Phoenix, Arizona and St. Joseph's in Phoenix Arizona.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification should be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  After any additional treatment records have been obtained and associated with the Veteran's claims file, schedule him for a VA examination with a physician or psychologist to determine the nature and etiology of any current brain and/or psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any current brain and/or psychiatric disability is etiologically related to any aspect of the Veteran's active duty service period, to include exposure to ionizing radiation.

For purposes of this examination, the examiner should treat as true any contentions the Veteran makes as to in-service symptomatology UNLESS such contentions are contradicted by the evidence in the record.  In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reported in-service symptoms and the post-service head injury.

The examiner must provide a rationale for the provided opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for brain and psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
The examiner is advised that the Veteran is competent to report symptoms recognizable to a layperson, and such reports, including those of a history of symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptoms recognizable to a layperson, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


